Citation Nr: 1400654	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-24 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral knee disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty from April 2002 to June 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in October 2009.  A statement of the case was issued in May 2010, and a substantive appeal was received in June 2010.

A review of the Virtual VA paperless claims processing system (Virtual VA) reveals that it contains an appellate brief and VA treatment records not found within the physical claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his June 2010 substantive appeal, the Veteran requested a hearing before a Decision Review Officer if the RO found the information he provided on the form was not sufficient to grant his claim.  Neither the Veteran nor his representative withdrew this request, and the RO has continued the denial of the claim.  The Board regrets the additional delay, but the Veteran must first be afforded an appropriate RO hearing before the Board may proceed with appellate review.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an RO hearing by a Decision Review Officer as he requested in his June 2010 substantive appeal.  

2.  After completion of the above, the RO should review the record and readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


